UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Money Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:June 30 Date of reporting period:September 30, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (18.3%) Bank of Montreal 11/13/14 0.170% Bank of Montreal 12/10/14 0.170 Bank of Nova Scotia 10/17/14 0.160 Bank of Nova Scotia 12/10/14 0.170 15,850,000 Bank of Tokyo-Mitsubishi UFJ, Ltd. 11/06/14 0.180 23,000,000 Bank of Tokyo-Mitsubishi UFJ, Ltd. 12/12/14 0.180 Credit Suisse 12/19/14 0.220 37,000,406 DNB Bank ASA 11/03/14 0.160 36,900,000 Standard Chartered Bank 01/09/15 0.190 25,000,000 Svenska Handelsbanken 11/06/14 0.175 38,000,190 Total Certificates of Deposit (Identified cost $250,750,596) 250,750,596 COMMERCIAL PAPER (4.6%) ING US Funding LLC1 10/16/14 0.200 22,998,083 ING US Funding LLC1 11/12/14 0.200 National Australia Funding Delaware, Inc.1,2 10/01/14 0.140 Total Commercial Paper (Identified cost $62,744,583) 62,744,583 MUNICIPAL BONDS (6.2%) 14,000,000 California State Health Facilities Financing Authority3 10/07/14 0.040 14,000,000 Charlotte, North Carolina3 10/07/14 0.040 9,290,000 Connecticut State Health & Educational Facility Authority3 10/07/14 0.030 Illinois State Finance Authority3 10/07/14 0.050 9,745,000 Massachusetts State Health & Educational Facilities Authority3 10/07/14 0.040 New Hampshire State Health & Education Facilities Authority3 10/07/14 0.050 13,425,000 University of Michigan3 10/07/14 0.050 11,875,000 Total Municipal Bonds (Identified cost $84,435,000) 84,435,000 U.S. GOVERNMENT AGENCY OBLIGATIONS (27.8%) Fannie Mae Discount Notes1,4 11/12/14 0.064 64,995,158 Fannie Mae Discount Notes1 11/17/14 0.055 34,997,487 Fannie Mae Discount Notes1 12/03/14 0.060 10,000,000 Fannie Mae Discount Notes1 01/12/15 0.080 Federal Home Loan Bank Discount Notes1 10/01/14 0.075 30,000,000 Federal Home Loan Bank Discount Notes1,4 10/08/14 0.073 Federal Home Loan Bank Discount Notes1 12/12/14 0.033 19,998,680 Freddie Mac Discount Notes1 10/14/14 0.040 Freddie Mac Discount Notes1 10/27/14 0.070 Freddie Mac Discount Notes1 11/24/14 0.060 14,998,650 Freddie Mac Discount Notes1 11/26/14 0.060 24,997,667 Total U.S. Government Agency Obligations (Identified cost $379,979,153) 379,979,153 Principal Amount Maturity Date Interest Rate Value U.S. TREASURY BILLS (23.7%) $45,000,000 U.S. Treasury Bill1 10/23/14 0.025% 55,000,000 U.S. Treasury Bill1,4 11/06/14 0.028 60,000,000 U.S. Treasury Bill1,4 11/13/14 0.030 59,997,850 60,000,000 U.S. Treasury Bill1 11/28/14 0.025 25,000,000 U.S. Treasury Bill1 12/04/14 0.015 24,999,333 50,000,000 U.S. Treasury Bill1 12/11/14 0.011 49,998,915 30,000,000 U.S. Treasury Bill1 01/08/15 0.013 29,998,969 Total U.S. Treasury Bills (Identified cost $324,990,443) U.S. TREASURY NOTES AND BONDS (3.7%) 50,000,000 U.S. Treasury Note 01/15/15 0.250 50,032,242 Total U.S. Treasury Notes and Bonds (Identified cost $50,032,242) 50,032,242 REPURCHASE AGREEMENTS (12.8%) 65,000,000 JP Morgan Securities LLC (Agreement dated 9/30/14 collateralized by U.S. Treasury Note 0.750%, due 02/28/18, valued at $66,300,000) 10/01/14 0.001 65,000,000 RBC Capital Markets (Agreement dated 09/30/14 collateralized by FNMA 1.839%-5.900%, due 01/01/19-09/01/44, valued at $21,868,888, FHLMC 2.257%-4.500%, due 03/01/32-09/01/44, valued at $32,156,226, GNMA 4.000% due 09/20/44, valued at $2,074,886) 10/01/14 0.000 55,000,000 Societe Generale (Agreement dated 09/30/14 collateralized by FNMA 2.099%-4.000%, due 02/01/21-07/01/44, valued at $29,655,159, FHLMC 2.088%-2.992%, due 09/01/35-01/01/41, valued at $26,444,841) 10/01/14 0.010 55,000,000 Total Repurchase Agreements (Identified cost $175,000,000) TOTAL INVESTMENTS (Identified cost $1,327,932,017) 5 97.1% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 2.9% 40,123,590 NET ASSETS 100.0% $1,368,055,607 1 Coupon represents a yield to maturity. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at September 30, 2014 was $ 24,750,000 or 1.8% of net assets. Unless otherwise noted, these securities are not considered illiquid. 3 Variable rate demand note. The maturity dates reflect the demand repayment dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the September 30, 2014 coupon or interest rate. 4 Coupon represents a weighted average yield. 5 The cost of securities for federal income tax purposes is substantially the same as for financial reporting purposes. Abbreviations: FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. A. FAIR VALUE MEASUREMENTS BBH Money Market Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. At September 30, 2014, 100% of the Fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940, as amended (the “1940 Act”). Amortized cost approximates the fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of September 30, 2014. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level3)* Balance as of September 30, 2014 Certificates of Deposit $– $– Commercial Paper – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Treasury Bills – – U.S. Treasury Notes and Bonds – – Repurchase Agreements – – Total Investments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of September 30, 2014, based on the valuation input levels on June 30, 2014. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Money Market Fund is managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. located at 1290 Broadway, Suite 1100, Denver, CO 80203. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/ Radford W. Klotz By (Signature and Title)* Radford W. Klotz President and Principal Executive Officer Date: November 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Radford W. Klotz Radford W. Klotz President and Principal Executive Officer Date: November 28, 2014 By (Signature and Title)* /s/ Charles H. Schreiber Charles H. Schreiber Treasurer and Principal Financial Officer Date:November 28, 2014 * Print name and title of each signing officer under his or her signature.
